 
  
   
   

2145P, lofi
Noa Neo eon @ge lo

Faxed
vaneentL, Briccetth CO Mw!

-Copie

Case 7:11-cr-00587-VB "copa sh
Chambé

ot.

  

UNITED STATES DISTRICT COURT as
SOUTHERN DISTRICT OF NEW YORK !

 

x
UNITED STATES OF AMERICA :
ORDER
Vv.
11 CR 587 (VB)
RAFAEL G. HERNANDEZ,
Defendant.
x

 

Having reviewed defendant Hernandez’s request for early termination of supervised
release dated December 29, 2020 (which will be separately docketed); consulted with Mr.
Hernandez’s probation officer, who has no objection to the request; and considered the factors
set forth in 18 U.S.C. § 3553(a), the Court is satisfied that early termination of supervised release
pursuant to 18 U.S.C. § 3583(e) is warranted by Mr. Hernandez's conduct and the interest of
justice.

Accordingly, supervised release is terminated, and defendant Rafael G. Hernandez is
discharged therefrom, effective immediately.

Chambers will mail a copy of this Order to defendant at the following address:

Rafael G. Hernandez
826 Metcalf Avenue
Bronx, NY 10473

Dated: January 13, 2021
White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
